Citation Nr: 0844436	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-38 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.  

2.  Entitlement to service connection for a throat disability 
claimed as due to herbicide exposure in service.  

3.  Whether the veteran filed a timely appeal of the 
evaluation of Hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  PTSD with dysthymic disorder is manifested by avoidance 
of people, social isolation, depressed mood and the inability 
to maintain employment.  

2.  A throat disability was not manifest in service and is 
not attributable to service, to include claimed exposure to 
herbicides.  

3.  In a July 2003 rating decision, the veteran was granted 
service connection for Hepatitis C, evaluated at 10 percent 
disabling.  

4.  In March 2004, the RO received the veteran's timely 
notice of disagreement to the July 2003 rating decision.

5.  In March 2006, the veteran was furnished with a statement 
of the case as to the issue of evaluation of Hepatitis C 
rated as 10 percent disabling.

6.  No substantive appeal regarding the claim of evaluation 
of Hepatitis C rated as 10 percent disabling was received 
within one year of the notice of decision or within 60 days 
of the statement of the case.  




CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent disabling for 
PTSD with dysthymic disorder have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 
9411 (2008).

2.  A throat disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  The veteran did not enter a timely substantive appeal of 
the evaluation of Hepatitis C.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under VCAA by letters dated 
in October 2002 and November 2006.  The Board also notes that 
the veteran has been given sufficient notice in compliance 
with the recent case Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held that a notice letter must inform the 
veteran that,  to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Court further found that the notice must provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  

Here, the veteran was provided with notification regarding 
the rating criteria in a Statement of the Case (SOC) prior to 
the readjudication of the case.  Also, the veteran was issued 
a letter in November 2006 which informed him that the nature 
and symptoms of the condition, severity and duration of the 
symptoms, and impact of the condition and symptoms on 
employment are considered in determining disability ratings.  
The letter also provided examples of the type of evidence 
that may be submitted.  Although the veteran received 
inadequate preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.

In regard to possible VCAA applicability to timeliness of the 
appeal for evaluation of Hepatitis C, this is not a claim 
within the meaning of VCAA and it is not an evidence driven 
sub issue within the usual meaning of evidence.  Rather, this 
is a jurisdictional issue.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, the veteran has been 
afforded appropriate VA examinations and available service 
records have been obtained.  The veteran has not identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim. 

        Legal Criteria and Analysis 

RATING

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2008).  The Board has determined that a uniform rating is 
warranted for the issue on appeal.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 10 percent 
evaluation requires a showing of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

In the current appeal, the veteran seeks a rating in excess 
of 70 percent disabling for PTSD.  After a careful review of 
the evidence the Board finds that an evaluation of 100 
percent disabling for PTSD is warranted.  A 100 percent 
rating requires total occupational and social impairment.  
The evidence shows that the veteran was afforded a VA 
compensation and pension examination in November 2002.  
During this examination, the veteran reported nightmares and 
avoidance of close relationships.  It was noted that the 
veteran worked in maintenance full time.  The veteran 
reported that he and wife separated a year ago.  The veteran 
noted that he did not miss his wife and that he liked living 
alone.  He reported that he has a good relationship with his 
children and sees them a couple times a month.  On a scale of 
1 to 10, the veteran rated his mood as an 1, as life not 
worth living.  The examiner noted that the veteran is 
functioning at work, although it sounds as if he is 
ostracized there by other workers.  The examiner noted that 
while the veteran remained employed full time, his 
irritability, isolativeness and intrusive memories handicap 
him on the job.  The examiner noted that veteran spent a 
little bit of his time on leisure activities but spent most 
of his non-working time drinking beer and watching 
television.  The veteran was diagnosed with PTSD, moderate, 
alcohol dependence, and dysthymic disorder.  A GAF score of 
50 was assigned.  

The veteran reported in his March 2004 Notice of Disagreement 
that he had no social life because of a hard time 
concentrating, anxiety, paranoia and distrust of others.  He 
reported that he cannot converse for more than a few minutes 
without starting an argument.  During interviews, he noted 
that he was too withdrawn to explain everything and that it 
was hard to express how he feels with words.  In April 2006, 
the veteran reported that as of April 2005 he was unemployed 
because of his PTSD.  

In a June 2005 evaluation, the veteran reported that he had 
few acquaintances but was mostly a loner.  The veteran 
reported that he felt anxious all the time and experiences 
emotional numbness.  Survivor guilt, intrusive thoughts and 
difficulty maintaining relationships with family were noted.  
The veteran reported that he was never really happy and that 
he thought about suicide a few times.  The veteran described 
himself as paranoid.  It was noted that the veteran had not 
worked since April of that year and that he had increasing 
problems with concentration.  The veteran reported that he 
quit working because he found it too stressful to deal with 
work and management.  Examination revealed that the veteran 
was generally well oriented with normal thought process and 
unimpaired judgment.  His behavior, and appearance and 
hygiene were appropriate.  It was noted that the veteran's 
affect seemed rather flattened, and that he spoke softly and 
seemed unhappy.  The veteran appeared to be at least mildly 
depressed.  The veteran expressed concern about being 
unemployed and broke.  The veteran was diagnosed with PTSD, 
dysthymia.  A GAF score of 52 was assigned.  

In a December 2006 evaluation, the veteran's PTSD symptoms 
were noted to be paranoia and hyperviligence, distrust, 
anger, withdrawal, bitterness, guilt, and daily flashbacks.  
The symptoms were noted to occur constantly with the effect 
of ineffective relationships.  Examination revealed normal 
orientation and communication.  Appearance and hygiene were 
not appropriate.  The veteran's thought processes and 
behavior were shown to be appropriate.  Affect and mood were 
abnormal with findings of anxiety.  It was noted that the 
veteran was unable to keep his last job because of depression 
and that he had difficulty understanding complex commands.  
Neglect, impaired memory, panic attacks and forgetfulness 
were noted.  The examiner noted that the veteran has some 
occasional interference in performing activities of daily 
living, and that he is unable to establish and maintain 
effective work/school/social relationships because he is 
suspicious at the work place.  The examiner noted that the 
veteran had difficulty understanding complex commands and 
that he is unable to maintain effective family role 
functioning.  The examiner further noted that the veteran had 
no leisurely pursuits.  A GAF score of 45 was assigned.  

A January 2008 mental health consultation revealed of GAF 
score of 45.  Examination showed that orientation, attention, 
judgment, reliability, motivation for treatment and 
abstraction were good.  There were no signs of suicidal 
ideation or homicidal thoughts.  Speech was coherent and 
affect appropriate.  Recurrent intrusive thoughts, avoidance, 
symptoms of hypervigilance, decreased concentration, general 
irritability, difficulty with authority and difficulty with 
intimate relationships were noted.  

In another January 2008 evaluation, the veteran was noted to 
have PTSD symptoms of racing thoughts, difficulty sleeping, 
nightmares and isolation.  It was noted that the symptoms 
were constant.  The symptoms were noted to interfere with the 
veteran's ability to work and get along with authority, his 
concentration and his interaction with family members.  The 
veteran noted that he had not worked for 10 years.  
Examination revealed normal orientation and communication.  
Appearance and hygiene were shown to be inappropriate and 
there were signs of neglect.  Affect and mood were abnormal 
with depressed mood.  It was noted that the veteran only left 
the house for groceries, appointments, and AA meetings.  
Strained relationship with family and poor relationship with 
previous employers was noted.  Communication was within 
normal limits and thought processes were appropriate.  The 
veteran's judgment was not impaired, and abstract thinking 
and memory were normal.  The examiner noted that the veteran 
does not have difficulty performing activities of daily 
living but he is unable to establish and maintain effective 
work/school/social relationships because of isolation.  The 
examiner noted that the veteran was unable to maintain 
employment due to poor interactions with peers and staff and 
that he is unable to maintain effective family role because 
he is separated from his family.  The inability to perform 
recreation or leisurely pursuits because of isolation was 
noted.  The examiner noted that the veteran did not have any 
difficulty understanding commands and that he posed no threat 
of persistent danger or injury to self or others.  A GAF 
score of 60 was assigned.  

In an August 2008 mental consultation, recurrent intrusive 
thoughts, avoidance, symptoms of hypervigilance, decreased 
concentration, trouble sleeping, general irritability, 
difficulty with authority and difficulty with intimate 
relationships were noted as always.  A GAF score of 50 was 
assigned.  

In September 2008, it was noted that the veteran continued to 
report nightmares, intrusive thoughts, discomfort in public, 
depression, irritability, problems with authority and 
difficulty with relationships.  The examiner noted that the 
veteran was unemployable because of his PTSD problems and 
could not maintain gainful employment.  

Based on the evidence presented, the Board finds that a 100 
percent rating for PTSD is warranted.  The evidence shows 
that in the VA compensation and pension examination of 
November 2002, the examiner noted that while the veteran 
remained employed full time, his irritability, isolativeness 
and intrusive memories handicap him on the job.  In May 2004, 
the veteran reported that he had no social life because of a 
hard time concentrating, anxiety, paranoia and distrust of 
others.  He further reported that he cannot converse for more 
than a few minutes without starting an argument.  In April 
2006, the veteran reported that as of April 2005 he was 
unemployed because of his PTSD.  In a June 2005 evaluation, 
the veteran reported that he had few acquaintances but was 
mostly a loner and that he quit working because he found it 
too stressful to deal with work and management.  In the 
December 2006 evaluation, the veteran's PTSD symptoms were 
noted to be paranoia and hyperviligence, distrust, anger, 
withdrawal, bitterness, guilt, and daily flashbacks.  The 
symptoms were noted to occur constantly with the effect of 
ineffective relationships.  It was noted that the veteran was 
unable to keep his last job because of depression and that he 
had difficulty understanding complex commands.  The examiner 
noted that the veteran is unable to establish and maintain 
effective work/school/social relationships because he is 
suspicious at the work place, and that he is unable to 
maintain effective family role functioning.  In the January 
2008 evaluation, PTSD symptoms of racing thoughts, difficulty 
sleeping, nightmares and isolation were noted.  The symptoms 
were noted to be constant, and interfere with the veteran's 
ability to work and get along with authority and his 
interaction with family members.  It was noted that the 
veteran only left the house for groceries, appointments, and 
AA meetings.  The examiner noted that the veteran does not 
have difficulty performing activities of daily living but he 
is unable to establish and maintain effective 
work/school/social relationships because of isolation.  The 
examiner further noted that the veteran was unable to 
maintain employment due to poor interactions with peers and 
staff and that he is unable to maintain effective family role 
because he is separated from his family.  In September 2008, 
it was noted that the veteran was unemployable because of his 
PTSD problems and could not maintain gainful employment.  

The evidence shows that the veteran's PTSD has been 
manifested by total impairment in social and occupational 
areas.  The evidence of record indicates that the veteran is 
unable to establish and maintain effective relationships and 
he has been unemployed for years.  Although the veteran was 
given a GAF score of 52 in June 2005 and of 60 in January 
2008, a GAF score of 50 was noted in November 2002 and August 
2008.  Moreover, the veteran was given a GAF score of 45 in 
December 2006 and January 2008, which indicate serious 
symptoms of PTSD.  In light of the veteran's inability to 
maintain employment and relationships because of his PTSD, 
the Board finds that the evidence reflects that the veteran's 
PTSD is manifested by total occupational and social 
impairment.  Thus, the Board finds that the veteran's PTSD 
more nearly approximates the criteria for a 100 percent 
evaluation.

SERVICE CONNECTION 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2008).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

The Board observes that the veteran did engage in combat with 
the enemy.  The veteran's service personnel records show that 
he received a Combat Medical Badge (CMB).  As participation 
in combat has been shown, the provisions of 38 U.S.C.A. § 
1154 (West 2002) are potentially applicable in this case.  

The veteran seeks service connection for a throat disability 
claimed as due to herbicide exposure in service.  After 
review of the record, the Board finds against the veteran's 
claim.  

The veteran's separation examination of July 1971 revealed 
normal mouth and throat.  Examination in December 1990 
revealed that the veteran's throat was clear.  No throat 
complaints, treatment or diagnoses were noted in the April 
1991 general examination.  Gastroesophageal reflux 
manifesting a hoarse voice and inflamed vocal cords was noted 
in November 1998.  In March 1999 the veteran was treated for 
his throat.  It was noted that the veteran woke up with a 
sore throat in the mornings and sometimes a cough.  
Gastroesophageal reflux and hiatal hernia were diagnosed.  An 
impression was also given of left false vocal 
cord/ventricular mucosal edema versus polpoid disease.  The 
veteran has maintained that in December 2003 he had polyps 
removed from his vocal cords.  

In November 2002, B.K. noted that he has observed the 
veteran's throat condition for the last 8 to 10 years and 
that within that time the veteran's voice had deteriorated to 
the point that he is barely audible.  B.K. noted that the 
veteran can barely raise his voice beyond a whisper most 
times and that it is especially hard to understand him on the 
telephone.  The veteran's mother J.C. and co-workers A.D. and 
J.W. related in November 2002 that the veteran's voice 
problems have worsened and that it is difficult to understand 
him.  

Via various statements the veteran has asserted that he has 
difficulty speaking and that he has experienced a hoarse 
voice for many years but started losing his voice five years 
ago.  

In light of the evidence above, the Board finds that service 
connection for a throat disability is not warranted.  
Initially, the Board notes that service connection is not 
warranted on a presumptive basis.  The Board notes that 
service connection may be presumed for residuals of herbicide 
exposure by the showing of two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6).  Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Here, 
personnel records show that the veteran served in Vietnam 
during the Vietnam Era.  However, the veteran's throat 
disability is not a condition subject to presumptive 
(herbicide or Agent Orange) service connection pursuant to 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Although it has been 
determined that there is a positive association between 
herbicide exposure and cancers of the larynx and trachea, the 
veteran has not been diagnosed with such.  The evidence shows 
the veteran has left false vocal cord/ventricular mucosal 
edema versus polpoid disease, a condition not subject to 
presumptive service connection.  Although the veteran has a 
throat disability, he has not been diagnosed with one of the 
specific diseases listed within 38 C.F.R. § 3.309(e), thus 
service connection on a presumptive basis is not warranted.

The Board also finds that service connection is not warranted 
on a direct basis.  In this regard, the Board notes that the 
evidence fails to show that the veteran's throat disability 
manifested in service.  The veteran separated from service in 
July 1971.  The veteran's separation examination of July 1971 
revealed normal mouth and throat.  Examination in December 
1990 revealed that the veteran's throat was clear.  No throat 
complaints, treatment or diagnoses were noted in the April 
1991 general examination.  

To the extent that the veteran asserts that his throat 
disability is attributable to service, the records show the 
earliest mention of a throat problem is in November 1998, 
which is more than 27 years after separation.  The Board also 
notes that when the veteran filed the original claim for 
compensation in July 1971, he did not seek a claim for a 
throat disability at that time.  He also failed to mention 
his throat when he applied for additional benefits in March 
1991.  The Board notes that the March 1991 claim for 
compensation specifically addressed disabilities related to 
Agent Orange exposure.  This silence when otherwise 
affirmatively speaking constitutes negative evidence.  

While the evidence of record shows that the veteran has a 
throat disability, the Boards finds that the more probative 
evidence shows that the veteran's current throat disability 
was not manifest during service or for many years thereafter.  
In this case, the veteran attributes his throat disability to 
service.  However, the Board may discount lay evidence when 
such discounting is appropriate.  As fact finder, the Board 
is obligated to, and fully justified in, determining whether 
lay evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  Furthermore the 
Board can weigh the absence of contemporaneous medical 
evidence against the lay evidence of record.  See Buchanan v. 
Nicholson, 451 F3d 1331 (2006).  Here, we find the veteran's 
claim that his throat disability is attributable to service 
to be less credible than the service medical records, the 
normal examination of 1971 and his failure to address the 
throat when filing his prior claims for benefits.  

Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claim for service connection 
for a throat disability.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2008).  




TIMELINESS OF APPEAL

In order for the Board to have jurisdiction to review a RO 
denial, there must be a timely Substantive Appeal.  A timely 
substantive appeal initially requires that a written Notice 
of Disagreement (NOD) be filed within one year after the date 
of notice of the RO denial.  Next, the RO must issue a 
Statement of the Case (SOC) on the matter being appealed.  
Finally, the appeal must be perfected by the filing of a VA 
Form 9 or other written equivalent thereof, indicating an 
intention to seek appeal to the Board.  A timely Substantive 
Appeal is one filed in writing, within 60 days of the date of 
notice of the SOC, or within the remainder of the one-year 
period of the date of notice of the RO decision being 
appealed, whichever is later. The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2008).

The Board has the authority to determine whether it has 
jurisdiction to review a case, and may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. § 7105(d) 
(3) (West 2002);  38 C.F.R. § 20.101(d) (2008).  The agency 
of original jurisdiction (AOJ) may close the case for failure 
to respond after receipt of the SOC (see 38 C.F.R. §§ 19.32 
(2008)), but a determination as to timeliness or adequacy of 
any such response for the purposes of appeal is in the 
province of the Board.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.101(d).

Here, the veteran was granted service connection for 
Hepatitis C, evaluated at 10 percent disabling, in a July 
2003 rating decision.  In March 2004, the RO received the 
veteran's timely notice of disagreement to the July 2003 
rating decision.  A SOC for other issues was issued in 
September 2004.  The veteran submitted a VA From 9 for his 
Hepatitis C claim in October 2004.  However, the Board notes 
that at that time the veteran had not received a SOC for the 
issue.  On March 3, 2006, the veteran was furnished with a 
SOC on to the issue of evaluation of Hepatitis C rated as 10 
percent disabling.  As the SOC was not issued until March 3, 
2006, more than one year after the mailing of the 
notification of the rating decision being appealed, the 
veteran had 60 days from the date that the SOC was mailed to 
him in which to file his substantive appeal.  38 C.F.R. § 
20.302(b).  On May 25, 2006, the RO received the veteran's VA 
Form 9 for the issue at hand.  The VA Form 9 was received 60 
days after the issuance of the SOC.  Inasmuch as the veteran 
did not submit a substantive appeal in a timely manner, the 
Board does not have jurisdiction to adjudicate his claim and, 
therefore, it is dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108.


ORDER

An evaluation of 100 percent disabling for PTSD with 
dysthymic disorder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

Service connection for a throat disability claimed as due to 
herbicide exposure in service is denied.  

The appeal of the evaluation of Hepatitis C is dismissed.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


